Citation Nr: 1034175	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-32 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from January 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in August 2005.  A statement 
of the case was issued in September 2006, and a substantive 
appeal was received in October 2006.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In an August 2010 statement, the Veteran's 
representative cited to a March 2009 VA examination report that 
noted that the Veteran was fired from his last job due to his 
PTSD.  In effect, the Veteran's representative raised a TDIU 
claim, and the issue is now listed on the first page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND
   
In a psychology questionnaire completed in 2008, the Veteran 
reported income from the Social Security Administrative (SSA).  
While the Veteran is of age to receive retirement income, to be 
sure, the RO should obtain SSA records since such records could 
be relevant to adjudication of the Veteran's claim.  Appropriate 
action is necessary to obtain any such records before the Board 
may properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

As the issue of TDIU is inextricably intertwined with the 
increased rating issue on appeal, the RO should reconsider this 
issue after development and reconsideration of the increased 
rating issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request from the SSA any 
and all administrative and medical records 
related to any application for disability 
benefits filed by the Veteran with that 
agency.
 
2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and readjudicate the issues 
on appeal.  The RO should then issue an 
appropriate supplemental statement of the 
case addressing the PTSD and TDIU issues, 
which should include citation to the 
appropriate law and regulations pertaining 
to TDIU claims.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

